Title: To Thomas Jefferson from John Floyd, 24 April 1781
From: Floyd, John
To: Jefferson, Thomas


Jefferson [County], 24 Apr. 1781. “I wrote to you about eight days ago upon the Subject of our affairs in this County, but as many accidents may happen to prevent the conveyance of Letters such a distance, I have taken the liberty to trouble you with a second.” The substance of what follows is the same as that in Floyd’s letter of 16 Apr., q.v., though in the present letter he adds that he believes “the last report” of an invasion of this country by a British and Indian force from Detroit may be true, “as not an Indian has made his appearance in thise Counties for ten days past, which is very uncommon, and which our informer observed would happen some Weeks before a General  Invasion of our Country.” Hopes, however, that “General Clarks preparations at Fort Pitt will prevent our little Settlements from being destroyed. … The last recommendation made by this Court for Officers and Majistrates being but lately sent away, I fear we shall be in the same situation for several months to come. Mr. Willis Green the only representative from this County can inform your Excellency how much I am in want of Officers properly Authorized to act, and of several other things which I may have omitted.”
